Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 03/09/2022. Applicant’s argument, filed on 03/09/2022 has been entered and carefully considered. Claims 1-2, and 5-22 are pending.

The 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, rejection is withdrawn based on the arguments/claim amendments submitted on 11/24/2021.

The 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, rejection is withdrawn based on the arguments/claim amendments submitted on 11/24/2021.

The application claims priority to PCT/CN2020/074144 filed on 02/01/2020, also, claims priority to PCTCN2019074437 filed on 02/01/2019, PCTCN2019078185 filed on 03/14/2019, and PCTCN2019079393 filed on 03/23/2019. The certified copy of priority has been filed on 06/11/2021.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the 03/09/2022 has been entered. 


Information Disclosure Statement

This information disclosure statement (IDS) submitted on 03/09/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments


Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Examiner’s Note

Claims 1-2, and 5-14 refer to "A method”, Claims 15-16, and 21-22 refer to "An apparatus”, Claims 17-18 refer to "A non-transitory computer-readable storage medium”, and Claims 19-20 refer to "A non-transitory computer-readable recording medium”. Claims 15-20 are similarly rejected in light of rejection of claims 1-2, and 5-14, any obvious combination of the rejection of claims 1-2, and 5-14, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 20200267392 A1), hereinafter Lu, in view of Zhang et al. (US 20180077426 A1), hereinafter Zhang1, further in view of Zhang et al. (US 20180205946 A1), hereinafter Zhang2, further in view of Hiron et al. (“Report of CE12-3 and CE12-5 on in-loop refinement”, JVET Macao, Oct 3-12, 2018), hereinafter Hiron, further in view of Sun et al. (“Improvements of HEVC SCC Palette Mode and Intra Block Copy”, IEEE, Emerging and Selected topics in Circuits and Systems, Vol. 6, No. 4, December 2016), hereinafter Sun.

	Regarding claim 1, Lu discloses a method of processing video data, comprising (Abstract): making a determination that a certain non-inter coding mode is used for a conversion between a current luma video block of a video region of a video and a bitstream of the video (Fig. 3C, Intra mode selected, Fig. 2A); performing the conversion by using the certain non-inter coding mode in a reshaped domain for the current luma video block to generate intermediate luma reconstruction samples of the current luma video block (Fig. 3C, element 325); and performing an inverse mapping process for the intermediate luma reconstruction samples of the current luma video block to generate final luma reconstruction samples of the current luma video block in an original domain (Fig. 3C, element 385). 
	Lu discloses all the elements of claim 1 but Lu does not appear to explicitly disclose in the cited section intermediate luma reconstruction samples; wherein for a of the first video region based on a luma component of the first video region.
([0007]); wherein for a of the first video region based on a luma component of the first video region (Fig. 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu to incorporate the teachings of Zhang1 to improve visual quality (Zhang1, [0125]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Lu in view of Zhang1 discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a scaling process; and wherein the certain non-inter coding mode comprises a palette mode in which the intermediate luma reconstruction samples of the luma video block are derived from at least one set of representative sample values that represent values in the reshaped domain.
	However, Zhang2 from the same or similar endeavor teaches a scaling process ([0104]); and wherein the certain non-inter coding mode comprises a palette mode in which the intermediate luma reconstruction samples of the luma video block are derived from at least one set of representative sample values that represent values in the reshaped domain ([0122], [0133], [0146], in view of Lu and Zhang1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu in view of Zhang1 to incorporate the teachings of Zhang2 to improve bit rate (Zhang2, [0026]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Lu in view of Zhang1 further view of Zhang2 further in view of Hiron further in view of Sun  discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section luma-dependent chroma residue scaling.
	However, Hiron from the same or similar endeavor teaches luma-dependent chroma residue scaling (Section 2, YRcoloc, is the co-located luma sample).
 (Hiron, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Lu in view of Zhang1 further view of Zhang2 further in view of Hiron discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section non-inter coding mode in a reshaped domain for the current luma video block to generate intermediate luma reconstruction samples.
	However, Sun from the same or similar endeavor teaches non-inter coding mode in a reshaped domain for the current luma video block to generate intermediate luma reconstruction samples (Section II,  current published application, [0415]-[0416], reshaping and inverse reshaping in palette mode is skipped).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu in view of Zhang1 further view of Zhang2 further in view of Hiron to incorporate the teachings of Sun to achieve BD-rate savings (Sun, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2,   the method of claim 1, wherein the at least one set of representative sample values comprises at least one of 1) palette predictors, 2) escaped samples, or 3) palette information included in the bitstream (Lu, Fig. 3C,  Zhang1, Fig. 18, Zhang2, [0146], it is obvious to the ordinary skill in the art, Laroche et al., US 20170310977 A1, [0011]-[0017], [0022]).  

	Regarding claim 3, (Cancelled) Lu in view of Zhang1 further view of Zhang2 further in view of Hiron further in view of Sun  discloses the method of claim 2, wherein the at least one set of representative sample values represent values in the reshaped domain (Lu, Fig. 3C, Zhang1, Fig. 18, Zhang2, [0146], it is obvious to the ordinary skill in the art, Laroche et al., US 20170310977 A1, [0011]-[0017], [0022], Jonsson, US 20150189192 A1, [0006]).  

Regarding claim 4, (Cancelled) Lu in view of Zhang1 further view of Zhang2 further in view of Hiron further in view of Sun  discloses the method of claim 1, wherein the certain non-inter coding mode comprises a palette mode (Lu, Fig. 3C,  Zhang1, Fig. 18, Zhang2, [0146], it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Lu in view of Zhang1 further view of Zhang2 further in view of Hiron further in view of Sun  discloses the method of claim 1, wherein the certain non-inter coding mode comprises a second mode in which a luma prediction block of the current luma video block is generated using at 152615652.1120Docket No. 130408-8580.US01 least a block vector pointing to a video region that includes the current luma video block and wherein the intermediate luma reconstruction samples are generated based on the luma prediction block (Lu, Fig. 3C,  Zhang1, Fig. 18, Zhang2, [0146], it is obvious to the ordinary skill in the art).  

	Regarding claim 6, Lu in view of Zhang1 further view of Zhang2 further in view of Hiron further in view of Sun  discloses the method of claim 5, wherein the luma prediction block is generated in the reshaped domain, and a residual block is represented in the bitstream in the reshaped domain (Lu, Fig. 3C,  Zhang1, Fig. 18, Zhang2, [0146], it is obvious to the ordinary skill in the art).  

	Regarding claim 7, Lu in view of Zhang1 further view of Zhang2 further in view of Hiron further in view of Sun  discloses the method of claim 6, wherein the intermediate luma reconstruction samples of the current luma video block are obtained based on a sum of samples of the residual block and samples of the luma prediction block (Lu, Fig. 3C, Zhang1, Fig. 18, [0091], Zhang2, [0146], [0103], [0137], [0139], it is obvious to the ordinary skill in the art). 
 
	Regarding claim 8, Lu in view of Zhang1 further view of Zhang2 further in view of Hiron further in view of Sun  discloses the method of claim 1, wherein the certain non-inter coding mode comprises an intra block copy mode (Lu, Fig. 3C,  Zhang1, Fig. 18, Zhang2, [0146], it is obvious to the ordinary skill in the art). 
 
Regarding claim 9, Lu in view of Zhang1 further view of Zhang2 further in view of Hiron further in view of Sun  discloses the method of claim 1, wherein the certain non-inter coding mode comprises a block-based delta pulse code modulation mode (Lu, Fig. 3C, Zhang1, Fig. 18, Zhang2, [0146], it is obvious to the ordinary skill in the art, e.g., Toth et al., US 20060251330 A1, [0038]).  

	Regarding claim 10, Lu in view of Zhang1 further view of Zhang2 further in view of Hiron further in view of Sun  discloses the method of claim 9, wherein the block-based delta pulse code modulation mode is a vertical or horizontal block-based delta pulse code modulation for quantized residual samples represented in the bitstream in the reshaped domain (Lu, Fig. 3C, Zhang1, Fig. 18, Zhang2, [0146], it is obvious to the ordinary skill in the art, e.g., Toth et al., US 20060251330 A1, [0025], [0038]).  

	Regarding claim 11, Lu in view of Zhang1 further view of Zhang2 further in view of Hiron further in view of Sun  discloses the method of claim 10, wherein the intermediate luma reconstruction samples of the current luma video block are obtained based on a sum of the quantized residual samples and samples of a luma prediction block of the current luma video block (Lu, Fig. 3C, Zhang1, Fig. 18, Zhang2, [0146], it is obvious to the ordinary skill in the art).  

	Regarding claim 12, Lu in view of Zhang1 further view of Zhang2 further in view of Hiron further in view of Sun  discloses the method of claim 1, wherein the intermediate luma reconstruction samples are utilized for the conversions between a subsequent non-inter video block and the bitstream of the video (Lu, Fig. 3C, Zhang1, Fig. 18, Zhang2, [0146], it is obvious to the ordinary skill in the art). 
 
	Regarding claim 13, Lu in view of Zhang1 further view of Zhang2 further in view of Hiron further in view of Sun  discloses the method of claim 1, wherein the conversion includes encoding the current luma video block into the bitstream (Lu, Fig. 3C, Zhang1, Fig. 18, Fig. 2-3, Zhang2, [0146], it is obvious to the ordinary skill in the art).  

Regarding claim 14, Lu in view of Zhang1 further view of Zhang2 further in view of Hiron further in view of Sun  discloses the method of claim 1, wherein the conversion includes decoding the current luma video block from the bitstream (Lu, Fig. 3C, Zhang1, Fig. 2-3, Fig. 18, Zhang2, [0146], it is obvious to the ordinary skill in the art).

Regarding claim 15-22, See Examiner’s Note.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.